 1

 2

 3

 4

 5

 6

 7
                                 UNITED STATES DISTRICT COURT
 8
                  NORTHERN DISTRICT OF CALIFORNIA, SAN JOSE DIVISION
 9

10
   WERIDE Corp. f/k/a JingChi Corp., WERIDE            CASE NO. 5:18-cv-07233-EJD (NC)
11 Inc. f/k/a JingChi Inc.,
                                                       ORDER GRANTING MOTION
12                Plaintiffs,                          REQUESTING LEAVE TO FILE
                                                       MOTION FOR RECONSIDERATION OF
13         vs.                                         DISCOVERY ORDER

14 JING WANG, an individual, KUN HUANG,                Re: Dkt. No. 295
   an individual, ZHONG ZHI XING
15 TECHNOLOGY CO. LTD.. d/b/a
   ALLRIDE.AI, ALLRIDE.AI INC., KAIZR,
16 INC., ZKA INC., DOES 1-10

17                Defendants.

18

19         Presented to the Court at Dkt. No. 295 is a motion for protective order or for leave to file a
20 motion for reconsideration of a prior discovery order in this case. Under Civil Local Rule 7-9,

21 finding that there has been a proffer of new material facts, I GRANT leave to file a motion for

22 reconsideration. The motion must be filed by October 4. Response is due October 11. No reply.

23 The motion will be heard October 16 at 1:00 p.m. in San Jose courtroom 5.

24 IT IS SO ORDERED.

25
     DATE: Oct. 3, 2019                               _____________________________________
26                                                    Honorable Nathanael Cousins
27                                                    United States Magistrate Judge

28

                                                     -1-
